This is the companion case to that of Milton James v. A. G. S. R. R. Co. et al., ante, p. 640, 81 So. 582, this day decided; the records in the two cases being identical, except as to names, items of property, and separate bills of lading.
It results from the conclusion reached in that case that the order of the court below setting aside the judgment against the appellee Louisville  Nashville Railroad Company will be here affirmed, and the judgment in favor of appellee Alabama Great Southern Railroad Company will be reversed and the cause remanded; the costs of the appeal to be taxed against appellee Alabama Great Southern Railroad Company.
Affirmed in part, and in part reversed and remanded.
ANDERSON, C. J., and SAYRE and THOMAS, JJ., concur.